Citation Nr: 0719261	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971, including service in Vietnam from September 1968 
to August 1969.  The veteran died in March 2003.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

This case was previously before the Board in April 2006, at 
which time, the Board remanded for the Appeals Management 
Center of the Veterans Benefits Administration to obtain the 
veteran's service medical records.  Those records were 
received in June 2006, and a supplemental statement of the 
case was issued to the appellant in February 2007.  The case 
was then returned to the Board for appellate review in April 
2007.

FINDINGS OF FACT

1.  The veteran died in March 2003.  Cause of death was 
metastatic melanoma.

2.  The veteran was not service-connected for any disability 
at the time of his death.

3.  The condition that caused the veteran's death was not 
present during his military service or until many years 
thereafter, and is not shown to be related to any incident of 
his military service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2003 the veteran filed a claim for service 
connection for metastatic melanoma and lung cancer due to the 
melanoma / Agent Orange exposure.  A couple of weeks later he 
died; prior to the issuance of a rating decision.  In May 
2003, VA received the appellant's claim for entitlement to 
death benefits.  38 C.F.R. § 3.152.  At the time of his death 
the veteran was not service-connected for any disability.

DD-214 confirms the veteran's service in Vietnam during the 
Vietnam conflict.  See 38 C.F.R. § 3.307(a)(6)(iii).

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by military 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease listed at 38 C.F.R. § 3.309(e), even 
though there is no record of such disease during service, 
provided that the provisions of 38 C.F.R. § 3.307(d) are met.  

The death of a veteran will be considered as having been due 
to a service-connected disability if the evidence establishes 
that such disability was either a principal or a contributory 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service medical records contain no evidence of any diagnosis 
of or treatment for metastatic melanoma or any other cancer; 
however, VA medical records confirm that the veteran had 
metastatic melanoma, first diagnosed in July 2001.  Treatment 
records dated in February 2003 advise of "metastatic 
melanoma to the brain, lumbar spine, liver, and lung."  
However, metastatic melanoma is not among the diseases listed 
at 38 C.F.R. § 3.309(e).  

In its 2002 report the National Academy of Sciences (NAS) 
advised that there is no information contained in the 
research reviewed for Update 2002 to change the conclusion 
that there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and skin cancer.  Taking account of the available 
evidence and NAS analysis, the Secretary determined that the 
credible evidence against an association between herbicide 
exposure and melanoma outweighs the credible evidence for 
such an association.  See DISEASES NOT ASSOCIATED WITH EXPOSURE TO 
CERTAIN HERBICIDE AGENTS, 68 Fed. Reg. 27630, 27638 (May 20, 
2003).  Service connection for metastatic melanoma as a 
presumptive disorder secondary to Agent Orange exposure must 
therefore be denied.

Although metastatic melanoma is not listed as one of the 
presumptive diseases associated with herbicide exposure under 
38 C.F.R. § 3.309(e), a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  The Board will thus consider whether service 
connection under the provisions of 38 C.F.R. § 3.303 is 
warranted.

As stated before, the service medical records contain no 
record of any diagnosis of or treatment for skin cancer.  
There is also no record of skin cancer within the year 
following service.  Nevertheless, service connection may be 
granted for any disease diagnosed after service if the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In a letter dated in March 2007 the appellant alleges that 
the veteran's skin cancer transformed into other types of 
cancer as it spread throughout the veteran's body.  In 
support of her contention she submitted a photocopy of a 
newspaper article that recounts the death of a Vietnam 
veteran first stricken with skin cancer, then non-Hodgkin's 
lymphoma, and then leukemia.  From the outset the Board notes 
that the newspaper article does not constitute competent 
medical evidence in this case.  See 38 C.F.R. § 3.159 (a)(1).  
The events described in the article are not analogous to the 
appellant's case, since the veteran was diagnosed as having 
metastatic melanoma, which spread to the brain, lumbar spine, 
lungs, and liver.  There is no competent medical evidence to 
the contrary.  In the absence of any evidence during service 
or within the year thereafter of skin cancer, and in the 
absence of any competent medical evidence that links the 
veteran's skin cancer to service, direct service connection 
under the provision of 38 C.F.R. § 3.303 must be denied.

The Board notes that the veteran's initial application 
included a claim for service connection for lung cancer; 
however, the diagnosis in January 2003 was "metastatic 
disease vs primary lung cancer."  Subsequent biopsy in 
February 2003 confirmed a diagnosis of "fibroconnective 
tissue with malignant tumor consistent with metastatic 
melanoma."  In any event, the death certificate lists cause 
of death as metastatic melanoma, not lung cancer.  Moreover, 
the other sites-the brain, lumbar spine and liver-were also 
not primary sites based on the diagnoses of record.  
Accordingly, service connection for the cause of the 
veteran's death must be denied.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in her possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  The letter from the RO dated in May 2003 
satisfied the duty to notify provisions.  The appellant was 
apprised of the evidence needed to substantiate her claim for 
dependency and indemnity compensation.  She was also informed 
of the evidence that VA would obtain, and of the evidence 
that she should submit or request assistance in obtaining.  
It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] 
possession that pertains" to her clam.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that she was notified of the need to provide such 
evidence as the May 2003 letter informed her that additional 
information or evidence was needed to support her claim, and 
asked her to send the information or evidence to the AOJ.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, the appellant was not provided 
with notice of what type of information and evidence was 
needed to establish an effective date.  Despite the 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the appellant over the 
course of this appeal, and (2) based on the appellant's 
contentions and her correspondence to VA over the course of 
this appeal.  In fact, the appellant has submitted evidence, 
to include a copy of the veteran's death certificate and a 
copy of a newspaper article, directly to VA in support of her 
claim.  

Regarding the duty to assist, SMRs and medical treatment 
records have been obtained and made a part of the record.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for cause of death is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


